Exhibit 99.1 Spring Bank Pharmaceuticals Announces Top-Line Results from the Initial Cohort of the Phase 2a Segment of the ACHIEVE Trial, a Global Phase 2 Clinical Trial for Chronic Hepatitis B Virus (HBV) SB 9200 Shows Favorable Safety Profile and Significant Antiviral Activity Against HBV DNA and HBsAg with Initial Low Dose Monotherapy of 25mg Conference Call Scheduled for Tomorrow, May 24th at 8:00 a.m. ET HOPKINTON, MA, May 23, 2017 – Spring Bank Pharmaceuticals, Inc. (Nasdaq: SBPH) announced today the top-line results from the 25mg monotherapy cohort of the Phase 2a segment of the ACHIEVE study, a global, placebo-controlled, sequential-cohort, double-blind Phase 2 clinical trial, focused on the safety and antiviral activity of the orally-administered selective immunomodulator, SB 9200, in patients with chronic HBV. The initial cohort of the Phase 2a trial enrolled twenty (20) treatment-naïve chronic HBV patients without cirrhosis across multiple sites in Canada, Hong Kong and Korea.Patients were randomized on a 4:1 basis and received either SB9200 25mg or placebo daily for 12 weeks. The primary endpoints for the Phase 2a trial are safety and antiviral activity, as measured by the change in HBV DNA at week 12 from baseline, with multiple exploratory secondary endpoints. All patients in this cohort have transitioned to tenofovir disoproxil fumarate (marketed by Gilead Sciences, Inc. as Viread®) 300mg daily for an additional 12 weeks. “We are strongly encouraged by the safety profile of SB 9200 seen in this initial cohort of the Phase 2a trial and by the evidence of antiviral activity seen at the low dose of 25mg daily, because we studied the substantially higher doses of 200mg – 900mg daily for 7 days in our Phase 1 study in HCV patients,” stated Nezam Afdhal, M.D., D.Sc., Chief Medical Officer of Spring Bank Pharmaceuticals.“The results from the initial cohort of the Phase 2a trial continue to support the development of SB 9200 as a potential treatment for chronic HBV to achieve the goal of a functional cure.We have begun to rapidly enroll the second cohort (50 mg) of our Phase 2a trial and hope to report top-line results in the fourth quarter of 2017.” The initial cohort consisted of 11 HBeAg-positive and 9 HBeAg-negative patients, of which 80% were genotype B/C, the most common Asian genotypes. The overall safety profile of SB 9200 was favorable, and over the 12-week study, no serious adverse events were observed. Treatment-emergent adverse events ranged from mild to moderate in severity with no interferon-like side effects and were comparable to patients on placebo. There were no Grade 3 laboratory abnormalities, but alanine aminotransferase (ALT) flares, defined as an increase in ALT above 200 IU/ml, were observed in three patients. Two of these ALT flares were viral flares identified in patients on placebo and the other ALT flare was identified in one patient on SB 9200 at week 4, which was associated with a reduction in HBV DNA of 2.26 log10 and a 1.01 log10 reduction in HBsAg consistent with a beneficial immune flare. Study investigators did not observe any increase in bilirubin or evidence of hepatic decompensation. Overall, SB 9200 demonstrated a statistically significant reduction in HBV DNA at week 12 (unpaired t-test 2.85, p0.01) compared to placebo, with a mean reduction of 0.6 log10 (range 0 to 1.87 log10) in the SB 9200 treatment group. For the secondary endpoint of quantitative HBsAg reduction, 5 of 16 patients (31%) in the SB 9200 treatment group had a greater than 0.5 log10 reduction at any time point (range 0.52 to 1.01 log10), compared to none in the placebo group. The 7 HBeAg-negative patients in the SB 9200 treatment group had the greatest mean reduction in HBV DNA at 0.9 log10, and 3 of these 7 patients also had a greater than 0.5 log10 reduction in HBsAg. Professor Stephen Locarnini, the Principal Investigator of the Virology Core for the ACHIEVE trial and the Head, Research & Molecular Development, Victorian Infectious Diseases Reference Laboratory, stated, “Our virological studies from the first cohort showed antiviral activity of SB 9200 involving a novel immune and possibly direct antiviral mechanism targeting RIG-I, resulting in not only reduction in HBV DNA but also in HBsAg and HBV pgRNA as a surrogate for reduction in cccDNA.” Detailed results from the Phase 2a segment of the ACHIEVE study will be presented at a future medical conference.
